PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/782,036
Filing Date: 2 Oct 2015
Appellant(s): Schmidt, Georg



__________________
Levi S. Brown
Reg. No. 57,928
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 2, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed 

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

(2) Response to Argument
Regarding rejection of claims under 35 USC § 101:

Appellant explicitly argues that the Examiner's § 101 rejection as being directed to non-statutory subject matter is improper and must be reversed. The Examiner rejected claims on the basis that the claim could be interpreted to cover transitory subject matter. Appellant respectfully disagrees.
Specifically, claim 10 is focused on a “physical computer-readable medium.” The term “physical” limits the claim to a hardware or tangible class of subject matter. Because the claim includes the term “physical,” Appellant respectfully submits that the claims are not directed to transitory subject matter. Thus, the Examiner’s §101 rejection should be withdrawn.

Examiner Answer: The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; 
The claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer, processor, etc.) to do what they are made to do with no technological improvement.
To conclude, the combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.














For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/EDWARD B WINSTON III/Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626  
                                                                                                                                                                                                      /Terry Lee Melius/
RQAS – OPQA


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.